                                               usoc; SDf\lY
UNITED STATES DISTRICT COURT                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                  ELECTRONICALLY FILED
                                               DOC# - - - - - r - - - - - , , . . ,
SECURITIES AND EXCHANGE COMMISSION,            DATE FILED:       ._1 •a.1..llo __ _
                        Plaintiff,            l 7cv7793 (JGK)

              - against -                     ORDER

LISA BERSHAN et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties are requested to provide the Court with a

status report on this case by February 5, 2020 and explain why

the case should not be closed.

SO ORDERED.

Dated:    New York, New York
          January 27, 2020
                                             John G. Koeltl
                                      United States District Judge
